Per Curiam.
The respondent has been shown to have been guilty of signing the jurat to two affidavits submitted for the purpose of obtaining the authorization of a compromise of an infant’s case, although at the time he was not a notary public; also with forging the name of a commissioner of deeds to another affidavit in connection with the same matter. The respondent also failed to advise another client of a settlement and to account for $130 collected, $50 of which he converted to his own Use. He also induced a firm of attorneys, who had been substituted in his place as attorneys for the plaintiff, to permit a check for $1,216.86 to be sent him in settlement of his lien, upon his promise that he would remit $45 on account of disbursements incurred by said attorneys. He thereafter failed to remit any part thereof and ignored letters written to him in regard to the matter.
The respondent should be disbarred.
Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.
Respondent disbarred.